EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Interviews to discuss the claims were held on 15 April 21 and 29 April 21 (see interview summaries), and authorization for this examiner’s amendment was given in a telephone interview with Robert M. Bedgood on 6 May 2021.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 2/25/21 has been entered in full. Claims 34 and 39 are amended. Claims 1, 8, 12-16, 18, 34, 39, 40, 44, 47, 48 and 59-64 are pending.

Examiner’s Amendment
Replace the claim listing filed on 2/25/21 with the following claim listing:
1.   	(Currently Amended) A  having a length of 15 – 19 amino acids comprisingin any one of SEQ ID NOs:2-16, 18 and 20-34; a peptide having a length of 15 – 17 amino acids comprising an amino acid sequence set forth in SEQ ID NO:17; or a peptide having a length of 15 – 18 amino acids comprising an amino acid sequence set forth in SEQ ID NO:19 
2.-7.  	(Cancelled) 
8. 	(Currently Amended) The , wherein the 
cardiovascular disease, atherosclerosis, or against liver disease, disorder or damage.
9.-11.	(Cancelled)
12. 	(Currently Amended) The 
SLFFSAQPFEITAST (SEQ ID NO: 9).

IKHIYAISSAALSAS (SEQ ID NO: 13).
14. 	(Currently Amended) The 
15. 	(Currently Amended) The ApoB100. 
16. 	(Currently Amended) The , , or reducing the risk of a subject to an adverse cardiovascular event or cardiovascular disease.
17. 	(Cancelled)
18. 	(Currently Amended) The , wherein the protein or peptide is isolated or purified.
19.-33.	(Cancelled)
34. 	(Currently Amended) A method of providing a subject with protection against an adverse cardiovascular event or cardiovascular disease, atherosclerosis or liver disease, disorder or damage, comprising administering to the subject an amount of a peptide having a length of 15 – 19 amino acids comprising an amino acid sequence set forth in any one of SEQ ID NOs:2-34, sufficient to provide the subject with protection against the adverse cardiovascular event or cardiovascular disease, atherosclerosis or liver disease, disorder or damage.
35.-38.	(Cancelled)
39. 	(Currently Amended) A method of treating a subject for an adverse cardiovascular event or cardiovascular disease, atherosclerosis or liver disease, disorder or damage, the method comprising administering to the subject an amount of a peptide having a length of 15 – 19 amino acids comprising an amino acid sequence set forth in any one of SEQ ID NOs:2-34, sufficient to treat the subject for the adverse cardiovascular event 
40. 	(Previously Presented) The method of claim 39, wherein the adverse cardiovascular event 
41.-43.	(Cancelled)
44. 	(Previously Presented) The method of claim 34, further comprising administering a statin.
45.-46. (Cancelled)
47. 	(Previously Presented) The method of claim 34, wherein the peptide comprises SLFFSAQPFEITAST (SEQ ID NO: 9).
48. 	(Previously Presented) The method of claim 34, wherein the peptide comprises IKHIYAISSAALSAS (SEQ ID NO: 13).
49.-58. (Cancelled)
59.	(Previously Presented) The method of claim 34, wherein the adverse cardiovascular event or cardiovascular disease comprises coronary artery disease, peripheral artery disease, cerebrovascular disease, renal artery disease, stroke, myocardial infarction (heart attack), ischemic heart failure, transient ischemic attack or brain trauma.
60.	(Previously Presented) The method of claim 39, wherein the method comprises prophylactic vaccination, protection or risk reduction against the adverse cardiovascular event or cardiovascular disease, atherosclerosis, or liver disease, disorder or damage.
61.	(Previously Presented) The method of claim 39, wherein the method comprises vaccinating, protecting or reducing risk of the subject against an adverse symptom of the adverse cardiovascular event or cardiovascular disease, atherosclerosis, or liver disease, disorder or damage.
62.	(Previously Presented) The method of claim 39, further comprising administering a statin.
63.	(Currently Amended) The method of 
64.	(Previously Presented) The method of claim 39, wherein the peptide comprises IKHIYAISSAALSAS (SEQ ID NO: 13).


Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (8/25/20).
The objections to the specification at pages 2-3 are withdrawn in view of the amendments to the specification.
The objections to claims 34, 39, 40, 44, 47 and 59-63 at page 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 34, 39, 40, 44, 47 and 59-63 under 35 U.S.C. § 112(a) at pages 3-10 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the administered peptide to one comprising one of SEQ ID NO: 2-34.
The rejection of claims 34, 39, 40, 47, 59-61 and 63 at pages 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Freigang et al (1998) is withdrawn in view of Applicants' amendments to the claims that exclude full-length human ApoB100 from the genus of administered peptides.
 The rejection of claims 44 and 62 under 35 U.S.C. 103(a) at pages 11-12 as being unpatentable over Freigang et al (1998), as applied to claims 34 and 39, and further in view of Charo et al (2011) is withdrawn for the same reasons as the withdrawal of the rejection under 35 U.S.C. 102(a)(1).

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species of peptide (SEQ ID NO: 9). As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined. As such, claims 48 and 64 are hereby rejoined.

Rejoinder Due to Unity of Invention
	In view of the withdrawal of the prior art rejections of claims 34, 39, 40, 44, 47, and 59-63, the claims of Groups I and II as set forth in the restriction requirement mailed on 12/4/19 are considered to have fulfilled the requirement of unity of invention under 37 C.F.R. 1475(a). As such, the restriction requirement between Groups I and II is hereby withdrawn, and claims 1, 8, 12-16 and 18 are therefore rejoined and examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 34, 39, 40, 44, 47 and 59-63 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 1, 8, 12-16, 18, 48 and 64 have been fully examined for patentability and are likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Art of Note
	The following patents, and published patent applications were found by the Examiner during the art search while not relied upon for a rejection are considered pertinent to the instant application:
--- U.S. Patent Application publication 20110300172 (Nilsson et al), published 12/2011; see the interview summary for the interview conducted on 4/15/21. 
---U.S. Patent 8,586,006 (Hood et al), published on 11/19/13; see the interview summary for the interview conducted on 4/29/21.

Conclusion
Claims 1, 8, 12-16, 18, 34, 39, 40, 44, 47, 48 and 59-64 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646